DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-20 are rejected on the ground of nonstatutory double This patent should be cited in PTO-892.patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9707394. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose the application of random stimulation by a coiled lead for generating a stochastic response in some nerve fibers while avoiding a response in other nerve fibers.
Claims 1-3, 8, 13, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 12, 14-20 of U.S. Patent No. 10857361. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose the application of random stimulation by a coiled lead for generating a stochastic response in some nerve fibers while avoiding a response in other nerve fibers. 
Therefore, the claims of the patent anticipate the claims of the current application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 8, and 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim et al. (PG Pub. 20060052856).
Regarding Claims 1, 8, and 13, Kim discloses a system for reducing the perception of pain in a human comprising 
a coiled lead (see lead 110; Fig. 12C; par. 112);
an electrode (see electrode 115; par. 112) on a distal end of the lead (Fig. 12C), wherein at least a portion of the lead and electrode are configured to be inserted in-vivo at a position to electrically stimulate at least one target afferent sensory nerve fiber (see DRG 40; par. 112 and 150; Fig. 12C and 25);
an electrical pulse generator (see pulse generator 105B; par. 81 and 139) operatively coupled with the coiled lead (see Fig. 23C), the electrical pulse generator is configured to apply electrical stimulation in a random or pseudo-random manner (see Fig. 31B), wherein the electrical stimulation generates a stochastic response (see par. 171) of action potentials in the at least one target afferent sensory nerve fiber while avoiding generation of action potentials in small sensory nerve fibers (see large diameter fibers of target afferent sensory nerve of dorsal root ganglion 40 and small diameter sensory nerve c-fibers; par. 76 and 81). Kim further discloses this reduces the perception of pain (see par. 80). The Examiner considers Kim stimulates Aα fibers (see par. 81) which includes type Ia and Ib (see Applicant’s Specification; par. 42).
Regarding Claim 2, Kim discloses wherein the electrical pulse generator is configured to apply the electrical stimulation to activate efferent nerve fibers (see par. 80 and 186).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-5, 11-12, 16-17, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (PG Pub. 20060052856) in view of Dobak (WO 2007146287).
Regarding Claim 3, Kim does not disclose an introducer needle for inserting the electrode. Dobak discloses a similar nerve modulation system (see par. 119 and 122) further comprising an introducer needle configured to percutaneously insert the electrode (see par. 231 and Fig. 43). It would have been obvious to one of ordinary skill in the art at the time of the invention to use an introducer needle for implantation of the electrode because Dobak teaches the introducer helps provide proper placement while avoiding damage to the nerves (see par. 231 and 232).
Regarding Claims 4, 11-12, 16-17, and 20, Kim discloses nerve stimulation to influence functional activation of a bodily system (see par. 176), but does not elaborate on muscle contractions in relation to the electrical stimulation. Dobak discloses wherein the electrical stimulation applied by the electrical pulse generator is configured to cause a contraction of a muscle (see par. 115) to cause a plurality of responsive action potentials to be generated by the large sensory target afferent nerve fiber and wherein the system further comprises a sensor (see par. 250) configured to sense a characteristic of the responsive action potentials (see par. 229). It would have been obvious to one of ordinary skill in the art at the time of the invention to sense the nerve activity caused by muscle contraction because Dobak teaches that this feedback loop helps to adjust stimulation parameters (see par. 230).
Regarding Claims 5 and 19, see rejection of similarly worded Claim 4 above. Dobak further discloses wherein the electrical stimulation applied by the electrical pulse generator is configured to stimulate efferent nerve fibers (see par. 110). It would have been obvious to one of ordinary skill in the art at the time of the invention to stimulate both afferent and efferent nerve fibers because Dobak teaches that they are sometimes activated by the same stimulation parameters (see par. 133) and play different roles in eliciting the desired effects (see par. 138).

Claims 6-7, 9-10, and 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (PG Pub. 20060052856)
Regarding Claims 6-7, 9-10, and 14-15, Kim discloses the electrical stimulation applied by the electrical pulse generator comprises a modulated high frequency of 10-1000 Hz and 30-500 Hz (see par. 92). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05). It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a stimulation frequency between about 300 Hz and 20kHz since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/           Examiner, Art Unit 3792    

/UNSU JUNG/           Supervisory Patent Examiner, Art Unit 3792